Citation Nr: 0017413	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, with degenerative disc disease, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from May 1969 to 
December 1971, from August 1972 to January 1974, and from 
January 1979 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in November 1997 and February 1998.  In the 
November 1997 rating decision, the RO denied entitlement to 
TDIU.  In the February 1998 rating decision, the RO reduced 
the evaluation for the veteran's service-connected low back 
disorder from 40 percent to 20 percent.  The Board would 
point out that, in a February 1999 rating action, the RO 
restored the 40 percent evaluation as of May 1, 1998, the 
date that the rating reduction had previously taken effect.  
The Board thus finds that the issue of the propriety of the 
rating reduction is moot, while the issue of entitlement to 
an increased evaluation remains viable on appeal.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by symptoms 
that are pronounced in degree, as he has marked limitation of 
motion of the low back and has been determined to be 
unemployable as a result of this disorder.

2.  The veteran's service-connected disabilities include a 
low back disorder, evaluated as 60 percent disabling (as of 
this decision); traumatic arthritis of the right shoulder, 
evaluated as 20 percent disabling; bilateral degenerative 
joint disease of the knees and status post removal of spurs 
from the left heel/calcaneus, both evaluated as 10 percent 
disabling; and injuries to the left thumb and little finger, 
hallux valgus, bilateral sensorineural hearing loss, external 
hemorrhoids, a laceration scar of the head, and 
temporomandibular joint dysfunction, all evaluated as 
noncompensably (zero percent) disabling.

3.  The combined evaluation for the veteran's service-
connected disabilities is 70 percent.

4.  The veteran last worked in February 1991 and completed 
two years of college.

5.  There is competent medical evidence showing that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for a low back 
disorder, with degenerative disc disease, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Specifically, a claim that a service-
connected condition has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

I.  Entitlement to an increased evaluation for a low back 
disorder

In a June 1991 rating decision, the RO granted service 
connection for low back pain, with degenerative joint 
disease, on the basis an in-service 1989 motor vehicle 
accident resulting in back pain.  A 20 percent evaluation was 
assigned, effective from February 1991.  In a March 1995 
rating decision, the RO increased this evaluation to 40 
percent, effective January 1995, in view of the results of a 
February 1995 VA examination.  As noted above, the February 
1998 decision to reduce this evaluation to 20 percent has 
been reversed, and the 40 percent evaluation has been 
restored effective from the date of the reduction.  As a 
result, the 40 percent evaluation has remained in effect 
since January 1995 and is at issue in this case.

During his June 1997 VA examination, the veteran complained 
of chronic pain of the lumbar spine that worsened with 
movement.  Upon examination, there appeared to be no 
abnormalities of the spine.  The musculature of the back was 
normal, and neurological deficits were not appreciated.  The 
veteran's pain was localized to the lumbosacral area.  Range 
of motion testing revealed forward flexion to 90 degrees; 
backward extension to 25 degrees, with discomfort; and left 
and right lateral flexion and left and right rotation to 30 
degrees, with discomfort.  The examiner noted that an April 
1995 magnetic resonance imaging study (MRI) revealed 
degenerative disc disease at L4, with posterior herniation; 
and mild degenerative disc disease of L2 and L3, without 
herniation.  The diagnosis was a history of a lumbosacral 
injury in 1989, with resultant degenerative disc disease and 
a decrease in range of motion.

In August 1997, the veteran underwent a VA consultation 
following complaints of "more severe" low back pain 
recently.  The consultation report contains a notation of a 
June 1997 MRI, which revealed a left-sided herniated disc at 
L4-L5 and compromise of the dural space and the neural 
foramina on the left side.  Upon examination, the examiner 
noted that the veteran had very definite gait abnormalities 
and was wearing a back brace.  The diagnosis was chronic pain 
syndrome secondary to degenerative arthritis, degenerative 
disc disease, and a left-sided herniated disc at L4-L5 with 
nerve root compression.  The examiner recommended a long-
acting medication for the veteran's disability.

Subsequently, the veteran was treated at a VA facility for 
back pain and disc bulging at L3 and L4 in January and 
February of 1998.  The claims file also contains a May 1999 
letter from a VA doctor who had treated the veteran.  This 
doctor noted that surgery for the veteran's low back had been 
recommended but was later canceled.  Significantly, the 
doctor noted that the veteran's level of functioning had 
decreased progressively and that he now walked with a cane 
and had "a tendency to hold to the walls."  An antalgic 
gait protecting the left lower extremity was noted.  The 
doctor described the veteran's lumbar spine range of motion 
as "markedly impaired" in terms of "dorso and 
anteroflexion."  Also, the veteran required "multiple 
modalities" of treatment, including a back brace, a TENS 
unit, and a narcotic prescription.  Furthermore, the doctor 
opined that the veteran was unemployable and that he was 
"service connected concerning this issue."

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's low back disorder at the 
40 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 and 5295 (1999).  The Board observes that Diagnostic 
Code 5295 contemplates severe lumbosacral strain but does not 
allow for an evaluation in excess of 40 percent.  Under 
Diagnostic Code 5293, severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief, warrants a 
40 percent evaluation.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.

In this case, the Board observes that there appears to have 
been a significant increase in the symptomatology of the 
veteran's low back disorder during the period of time between 
the June 1997 VA examination and May 1999.  The Board has 
taken particular note of the May 1999 VA doctor's letter and 
observes that this doctor described a progressive decrease of 
functioning; markedly impaired motion of the lower spine; and 
increasing reliance on a back brace, a TENS unit, and a 
narcotic prescription.  The Board considers it to be 
especially significant that this doctor indicated that the 
veteran was unemployable due to his disability.  As such, and 
after resolving all doubt in the veteran's favor, the Board 
finds that his low back disorder is more properly described 
as "pronounced" than as "severe."  Therefore, the Board 
finds a basis for a 60 percent evaluation under Diagnostic 
Code 5293.  See 38 U.S.C.A. § 5107(b) (West 1991); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45 (1999).

The Board would point out that, as there is no evidence of 
residuals of a fracture of the vertebra, with cord 
involvement, bedridden, or requiring long leg braces (the 
criteria for a 100 percent evaluation under Diagnostic Code 
5285); or complete bony fixation (ankylosis) of the spine at 
an unfavorable angle (the criteria for a 100 percent 
evaluation under Diagnostic Code 5286), there is no basis for 
an evaluation in excess of 60 percent for the veteran's low 
back disorder.  In short, the evidence of record supports an 
increased evaluation of 60 percent, and no more, for the 
veteran's low back disorder under Diagnostic Code 5293.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

II.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (1999).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1999).  

In this case, the veteran's service-connected disabilities 
include a low back disorder, evaluated as 60 percent 
disabling (as of this decision); traumatic arthritis of the 
right shoulder, evaluated as 20 percent disabling; bilateral 
degenerative joint disease of the knees and status post 
removal of spurs from the left heel/calcaneus, both evaluated 
as 10 percent disabling; and injuries to the left thumb and 
little finger, hallux valgus, bilateral sensorineural hearing 
loss, external hemorrhoids, a laceration scar of the head, 
and temporomandibular joint dysfunction, all evaluated as 
noncompensably (zero percent disabling).  The combined 
disability evaluation is 70 percent, under 38 C.F.R. § 4.25 
(1999).

The Board observes that the veteran's combined 70 percent 
evaluation meets the minimum criteria for consideration for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (1999), and the 
question thus becomes whether the veteran's educational and 
employment background, along with the medical evidence of 
record, supports entitlement to TDIU.  In this regard, the 
Board observes that, in his March 1997 application, the 
veteran indicated that he had not worked since February 1991 
and that he had completed two years of college.  More 
significantly, the Board has considered the May 1999 
statement from the veteran's VA doctor, who described marked 
impairment of the lumbar spine and opined that the veteran 
was unemployable.  The Board observes that there is no 
subsequent medical evidence of record to contradict this 
doctor's opinion.

As such, given the veteran's combined 70 percent disability 
evaluation and the May 1999 opinion from his VA doctor, the 
Board finds that the evidence of record supports the finding 
that his service-connected disabilities, particularly his low 
back disorder, render him unable to secure or follow a 
substantially gainful occupation.  Therefore, the criteria 
for entitlement to TDIU under 38 C.F.R. § 4.16(a) (1999) have 
been met, and this benefit is granted.



ORDER

Entitlement to a 60 percent evaluation for a low back 
disorder, to include degenerative disc disease, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

